Citation Nr: 1126720	
Decision Date: 07/18/11    Archive Date: 07/21/11

DOCKET NO. 10-29 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel





INTRODUCTION

The appellant had active service from October 1962 to May 1966.  He had additional service with the Reserves.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of October 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant is appealing the denial of service connection for bilateral hearing loss disability and tinnitus.  He argues that his bilateral hearing loss disability and tinnitus are due to noise exposure in service.  After a careful review of the evidence of record, the Board finds that additional development is needed prior to deciding the appellant's claim.

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103(a), 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Additionally, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.

A VA examination of February 2009 noted diagnoses of bilateral hearing loss disability and tinnitus.  After a review of the claim file, the examiner opined that the appellant's hearing loss disability and tinnitus are less likely than not the result of acoustic trauma in service.  The examiner noted the appellant served in the U.S Navy from October 1962 to May 1966 and that enlistment and separation physicals sowed normal hearing.  Furthermore, he noted the service treatment records showed no complaints of tinnitus in service.  

In a VA Form 9 of July 2010, the appellant stated that retention physicals for the Reserves showed a continuance of hearing loss and had the examiner reviewed all of the military records he would have seen the continued threshold shift in hearing.  As the appellant is claiming additional service with the Reserves, on remand, the RO should verify all periods of active service and obtain all service treatment records for any such periods.

Moreover, after the additional service treatment records have been obtained a new medical opinion is needed which considers all of the service treatment records.

Finally, in a statement of May 2011, the appellant requested a hearing in before a Decision Review Officer (DRO).  He stated he had requested the hearing in July 2010 and the hearing had yet to be held.  On remand, the DRO should schedule the appellant for a personal hearing.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should confirm any additional periods of service with the Reserves.

2.  The AOJ should obtain all service treatment records for any additional periods of service which are confirmed.

3.  After the above developments have been completed, and if additional service treatment records are obtained, the AOJ should obtain a VA opinion as to the etiology of the appellant's bilateral hearing loss disability and tinnitus.  The examiner should opine as to whether the currently found bilateral hearing loss disability and tinnitus are more likely than not related to noise exposure in service.  The claim file must be made available to the examiner.  The examiner must provide a complete rationale for any opinion rendered.  

4.  Schedule the appellant for a personal hearing in front of a Decision Review Officer.

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


